

115 S2264 IS: Rhode Island Fishermen's Fairness Act of 2017
U.S. Senate
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2264IN THE SENATE OF THE UNITED STATESDecember 21, 2017Mr. Reed (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Magnuson-Stevens Fishery Conservation and Management Act to add Rhode Island to the
			 Mid-Atlantic Fishery Management Council, and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Rhode Island Fishermen's Fairness Act of 2017.
		2.Addition of
 Rhode Island to the Mid-Atlantic Fishery Management CouncilSection 302(a)(1)(B) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(B)) is amended—
 (1)by inserting Rhode Island, after States of;
 (2)by inserting Rhode Island, after except North Carolina,;
 (3)by striking 21 and inserting 23; and
 (4)by striking 13 and inserting 14.